IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

                                         IN RE VALENA E.

                      Appeal from the Circuit Court for McNairy County
                          No. 13CV29      J. Weber McCraw, Judge



                  No. W2014-00719-COA-R3-JV - Filed November 25, 2014



The Notice of Appeal was not timely filed, and we therefore have no jurisdiction to
consider this appeal. Consequently, this appeal is dismissed.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

B RANDON O. G IBSON, J., K ENNY A RMSTRONG, J. and J. S TEVEN S TAFFORD, J.

Shannon Edwards, Selmer, Tennessee, appellant pro se.

Herbert Slatery III, Attorney General and Reporter and Ryan Leslie McGehee, Assistant
Attorney General, Nashville, Tennessee, for the appellee, State of Tennessee, Department
of Children’s Services.

                                   MEMORANDUM OPINION 1

       The order appealed in this matter was entered by the trial court on December 13, 2013.
The self-represented appellant, Shannon Edwards, filed a Notice of Appeal with the McNairy
County Circuit Court Clerk’s Office on April 11, 2014,. In order to comply with the
Tennessee Rules of Appellate Procedure, Appellant’s notice of appeal should have been filed
within thirty days after December 13, 2013. See Tenn. R. App. P. 4(a). April 11, 2014 is
more than thirty days after December 13, 2013.


       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
        By Order entered on September 18, 2014, this Court directed Appellant to show cause,
within ten (10) days of the entry of that Order, why this appeal should not be dismissed for
failure to timely file the Notice of Appeal. Our Order of September 18, 2014, also provided
that “[f]ailure to comply with this Order within the time provided herein could result in
dismissal of this appeal without further notice and with costs assessed to Appellant.” 2 On
that date, the Clerk of this Court transmitted a copy of our Order to Appellant by certified
mail, return receipt requested. The Clerk later received the return receipt indicating that
Appellant received the mail parcel on September 19, 2014. As of this date, however,
Appellant has not responded to our September 18, 2014 Order.

        The thirty-day time limit for filing a notice of appeal set forth in Rule 4 of the
Tennessee Rules of Appellate Procedure is mandatory and jurisdictional in civil matters.
Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004); Binkley v. Medling, 117 S.W.3d 252, 255
(Tenn. 2003). The Tennessee Rules of Appellate Procedure expressly prohibit this Court
from either waiving or extending that time period. See T.R.A.P. 2 and 21(b). Thus, the
failure to timely file a notice of appeal deprives this court of jurisdiction to hear the matter,
and this appeal must therefore be dismissed.

                                             Conclusion

       For the foregoing reasons, we dismiss this appeal for failure to timely file the notice
of appeal. Costs of this appeal are taxed to the appellant, Shannon Edwards, for which
execution may issue if necessary.

                                                PER CURIAM




       2
          Among other things, our Order of September 18, 2014, also denied Appellant’s request to “send
this matter back to the Circuit Court for a hearing on my appeal since I was never notified of any court
dates.”